DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/30/2021 has been entered.
Information Disclosure Statement
Applicant’s IDS submitted 7/30/2021 is acknowledged and has been considered. A signed copy is attached hereto. 
Brief Summary
In the interview which took place on July 12, 2021, Applicant’s representative, Ms. Schoernhard, indicated that the correct patent number for PG Pub 2016/0017040 A1 is US 10,150,813. The office is citing PG Pub 2016/0017040 A1 herein on the attached PTO-892 as it does not appear in any of Applicant’s IDS’s dated: 07/24/2018; 09/03/2019; 06/11/2020; 02/05/2021; 04/22/2021; 07/30/2021. The application which gave rise to US 10,15,0813 is 14/773,334, which was filed on 09/05/2015, and which published on 01/21/2016 as PG-Pub 2016/0017040 A1. It is noted that the instant application is not a DIV of the '813 patent. 
Allowable Subject Matter
Claims 30, 33-37, 40-41, 44, 49-71, 73-75 and 101 are allowed. The following is an examiner’s statement of reasons for allowance:
The antibody drug conjugates disclosed and claimed in US 10,150,813 may be considered the closest prior art. The subject matter claimed in the instant application (“the '274 application”) differs from the '813 patent by at least one amino acid change in residue 5 of HVR_L3 from N to D (Asparagine to Aspartic acid).
SEQ ID NO:129 LQYGDLLYA in the '274 application versus SEQ ID NOs:10/44 LQYGNLLYA in the '813 patent represent distinct molecules. With the exception of HVR_L3, the claimed 6 light and heavy chain hypervariable regions are equivalent between the '274 application and the '813 patent as shown in the alignments below. HVR_H1-3 and HVR_L1-3 of the '274 application are on top and the corresponding hypervariable regions disclosed and claimed in the '813 patent are aligned below.
The concept of dual armed, bi-epitopic antibodies is newly presented in the instant application. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Issued claims 1, 2 and 4 of US 10,150,813 recite:
An isolated antibody that binds to B7-H4, wherein the antibody comprises:
(i) HVR-H3 comprising the amino acid sequence of SEQ ID NO:7, 
(ii) HVR-L3 comprising the amino acid sequence of SEQ ID NO:10, and
(iii) HVR-H2 comprising the amino acid sequence of SEQ ID NO:6; or
(i) HVR-H3 comprising the amino acid sequence of SEQ ID NO:41,
(ii) HVR-L3 comprising the amino acid sequence of SEQ ID NO:44, and
(iii) HVR-H2 comprising the amino acid sequence of SEQ ID NO:40.



An isolated antibody that binds to B7-H4, wherein the antibody comprises:
(i) HVR-Hl comprising the amino acid sequence of SEQ ID NO:5, 
(ii) HVR-H2 comprising the amino acid sequence of SEQ ID NO:6, and
(iii) HVR-H3 comprising the amino acid sequence of SEQ ID NO:7; or
(i) HVR-Hl comprising the amino acid sequence of SEQ ID NO:39,
(ii) HVR-H2 comprising the amino acid sequence of SEQ ID NO:40, and
(iii) HVR-H3 comprising the amino acid sequence of SEQ ID NO:41.
An isolated antibody that binds to B7-H4, wherein the antibody comprises:
(i) HVR-H3 comprising the amino acid sequence of SEQ ID NO:7, 
(ii) HVR-L3 comprising the amino acid sequence of SEQ ID NO:10, 
(iii) HVR-H2 comprising the amino acid sequence of SEQ ID NO:6, 
(iv) HVR-L1 comprising the amino acid sequence of SEQ ID NO:8,
(v) HVR-L2 comprising the amino acid sequence of SEQ ID NO:9, and 
(vi) HVR-L3 comprising the amino acid sequence of SEQ ID NO:10; or
(i) HVR-H1 comprising the amino acid sequence of SEQ ID NO:39, 
(ii) HVR-H2 comprising the amino acid sequence of SEQ ID NO:40, 
(iii) HVR-H3 comprising the amino acid sequence of SEQ ID NO:41,
(iv) HVR-L1 comprising the amino acid sequence of SEQ ID NO:42, 
(v) HVR-L2 comprising the amino acid sequence of SEQ ID NO:43, and
(vi) HVR-L3 comprising the amino acid sequence of SEQ ID NO:44.

Currently pending independent claim 30 recites:
An immunoconjugate comprising a bi-epitopic antibody and a cytotoxic agent, wherein the bi-epitopic antibody comprises a first half antibody and a second half antibody, wherein the first half antibody comprises a first VH/VL unit that binds a first epitope of B7-H4, and wherein the second half antibody comprises a second VH/VL unit that binds a second epitope of B7-H4, wherein the first half antibody comprises: 

(i) HVR-H1 comprising the amino acid sequence of SEQ ID NO:39,
(ii) HVR-H2 comprising the amino acid sequence of SEQ ID NO:40,
(iii) HVR-H3 comprising the amino acid sequence of SEQ ID NO:128,
(iv) HVR-L1 comprising the amino acid sequence of SEQ ID NO:42,
(v) HVR-L2 comprising the amino acid sequence of SEQ ID NO:43, and 
(vi) HVR-L3 comprising the amino acid sequence of SEQ ID NO:129;

(i) HVR-H1 comprising the amino acid sequence of SEQ ID NO:39,
(ii) HVR-H2 comprising the amino acid sequence of SEQ ID NO:40,
(iii) HVR-H3 comprising the amino acid sequence of SEQ ID NO:41,
(iv) HVR-L1 comprising the amino acid sequence of SEQ ID NO:42,
(v) HVR-L2 comprising the amino acid sequence of SEQ ID NO:43, and
(vi) HVR-L3 comprising the amino acid sequence of SEQ ID NO:129;

a VH sequence of SEQ ID NO: 38 and a VL sequence of SEQ ID NO: 126; or
a VH sequence of SEQ ID NO: 127 and a VL sequence of SEQ ID NO: 126.


In part (b) of instant claim 30, the second half antibody would be identical to that claimed in the '813 patent, with the exception that HVL3 is distinct as shown on the page that follows.
The instant application also discloses a complete variable heavy chain (SEQ ID NO:127), which contains the amino acid change shaded below. Thus, the instantly claimed full length light variable domain (SEQ ID NO:126) in parts (c) and (d) of instant claim 30, comprises the six HVR_LV1-3 and HV1-3 as claimed in the '813 patent, except that there is 1 residue that differs in HVL3 (SEQ ID NO:129).
[AltContent: textbox (44/129)][AltContent: textbox (43)][AltContent: textbox (42)]Light Chain Differences:
>APN274VL_SEQ_ID_NO:126
DIQMTQSPSSLSASVGDRVTITCKASQGFNKYVAWYQQKPGKAPKLLIYYTSTLQPGVPSRFSGSGSGRDYTLTISSLQPEDFATYYCLQYGDLLYAFGQGTKVEIKR

>US813_HVRL1_SEQ_ID_NO:8/42
KASQGFNKYVA

>US813_HVRL2_SEQ_ID_NO:9/43
YTSTLQP

>US813_HVRL3_SEQ_ID_NO:10/44
LQYGNLLYA

>APN274_HVRL3_SEQ_ID_NO:129
LQYGDLLYA



Heavy Chain Differences (both versions are currently claimed):

>APN274VH_SEQ_ID_NO:38
EVQLVQSGAEVKKPGASVKVSCKASGYTFTSYWIGWVRQAPGQGLEWIGDIYPGGGYTNYNEKFKGRVTITRDTSTSTAYLELSSLRSEDTAVYYCARLDGSSYRGAMDSWGQGTLVTVSS

>APN274VH_SEQ_ID_NO:127
EVQLVQSGAEVKKPGASVKVSCKASGYTFTSYWIGWVRQAPGQGLEWIGDIYPGGGYTNYNEKFKGRVTITRDTSTSTAYLELSSLRSEDTAVYYCARLAGSSYRGAMDSWGQGTLVTVSS

>US813_HVRH1_SEQ_ID_NO:39
GYTFTSYWIG

>US813_HVRH2_SEQ_ID_NO:6/40
DIYPGGGYTNYNEKFKG

>US813_HVRH3_SEQ_ID_NO:7/41
LDGSSYRGAMDS


APN274_HVRH1_SEQ_ID_NO:39        ----GYTFTSYWIG---	10
US813_HVRH1_SEQ_ID_NO:39         ----GYTFTSYWIG---	10

APN274_HVRH2_SEQ_ID_NO:40        DIYPGGGYTNYNEKFKG	17
US813_HVRH2_SEQ_ID_NO:6/40       DIYPGGGYTNYNEKFKG	17

APN274_HVRH3_SEQ_ID_NO:128       -----LAGSSYRGAMDS	12
APN274_HVRH3_SEQ_ID_NO:41        -----LDGSSYRGAMDS	12
US813_HVRH3_SEQ_ID_NO:7/41       -----LDGSSYRGAMDS	12

APN274_HVRL1_SEQ_ID_NO:42        --KASQGFNKYVA----	11
US813_HVRL1_SEQ_ID_NO:8/42       --KASQGFNKYVA----	11

APN274_HVRL2_SEQ_ID_NO:43        -------YTSTLQP---	7
US813_HVRL2_SEQ_ID_NO:9/43       -------YTSTLQP---	7

APN274_HVRL3_SEQ_ID_NO:129       ---LQYGDLLYA-----	9
US813_HVRL3_SEQ_ID_NO:10/44      ---LQYGNLLYA-----	9

	

Hypervariable
Regions
APN'274
US'813
Sequences
Heavy 1
HVR_H1
39
39
GYTFTSYWIG
GYTFTSYWIG
Heavy 2
HVR_H2
40
6/40
DIYPGGGYTNYNEKFKG
DIYPGGGYTNYNEKFKG
Heavy 3
HVR_H3
128/41
7/41
LAGSSYRGAMDS
LDGSSYRGAMDS
Light 1
HVR_L1
42
39
KASQGFNKYVA
KASQGFNKYVA
Light 2
HVR_L2
43
43
YTSTLQP
YTSTLQP
Light 3
HVR_L3
129
10/44
LQYGNLLYA
LQYGDLLYA






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA F NELLESEN whose telephone number is (571) 270-7351. The examiner can normally be reached on Monday-Friday 8:30 a.m. – 5:30 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/G.F.N./
Examiner, Art Unit 1647

/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647